Case 1:20-cv-02371-AT Document 7 Filed 05/14/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
KELCEY DEPTULA, DOC #:
DATE FILED: 5/14/2020
Plaintiff,
-against- 20 Civ. 2371 (AT)
JONATHAN ROSEN, CERAMICA DE ESPANA, ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

On March 24, 2020, the Court ordered the parties to submit a joint status letter and proposed
case management plan by May 12, 2020, in advance of the initial pretrial conference scheduled for
May 19, 2020. ECF No. 4. Those submissions are now overdue. Accordingly, it is ORDERED that
by May 15, 2020, the parties shall file their joint letter and proposed case management plan.

SO ORDERED.

Dated: May 14, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
